DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyasu (PGPUB: 20160093045) in view of Aoyama (PGPUB: 20150363053).

Regarding claims 1 and 14, Koyasu teaches a medical information processing apparatus comprising: 
processing circuitry configured to 
acquire a plurality of pieces of output data respectively output from a plurality of analysis processes to which medical image data is input as input data (see Fig. 1 and 2, paragraph 62, the control unit 33 of the image processing server 30 reads out the image processing result corresponding to the inputted identifier from the image processing unit 31 and outputs the image processing result to the display control unit 51 of the interpretation terminal 50), 
selectively extract, from the pieces of output data, a plurality of pieces of output data based on an extraction condition (see Fig. 6, paragraph 88, The term "different image processing" as used herein may include not only the image processing which is different in image processing result, but also the image processing which is different in program version or program algorithm even though it extracts the same anatomical feature from the medical image), and 
perform control to display a plurality of pieces of information corresponding to the pieces of extracted output data (see Fig. 2 and 5, paragraph 63 and 77, a display example of an image processing result will be described. FIG. 2 shows an example of displaying an extraction processing result of the pulmonary apex; an arrangement may be adopted in which a request instruction to perform a comparative interpretation between the medical image captured at this time and the past medical image is accepted, and the medical image captured at this time and the image processing result thereof, and the past medical image and the image processing result thereof are displayed at the same time). 
However, Koyasu does not expressly teach a medical image related to any one piece of the information and generated from the medical image data.  
Aoyama teaches that a character string 701 "bone window setting image" is displayed corresponding to the bone region 124. Furthermore, in the example shown in FIG. 16B, the pointer 115 is positioned on the lung-field region 123. In this case, a character string 711 "lung-field window setting image" is displayed corresponding to the see Fig. 16, paragraph 139); medical image include volume rendering image data of blood vessel data generated from lung CT image data, and the like. Also in this case, the specified area extracting unit 53 sets a lung-field window setting image as a main image, and extracts a lung-field region and a blood vessel region as specified areas, thereby generating a thumbnail in which the lung-field window setting image and the volume rendering image are taken as a data set (see Fig. 17, paragraph 147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koyasu by Aoyama for providing a character string 701 "bone window setting image" is displayed corresponding to the bone region 124. Furthermore, in the example shown in FIG. 16B, the pointer 115 is positioned on the lung-field region 123. In this case, a character string 711 "lung-field window setting image" is displayed corresponding to the lung-field region 123, as a medical image related to any one piece of the information and generated from the medical image data. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 2, the combination teaches wherein
the pieces of information each include a thumbnail image on which analysis results of the analysis processes have been reflected and analysis information on the analysis results (see Koyasu, Fig. 1, paragraph 57, the input unit 52 also accepts, when accepting the request for displaying a medical image, a selection of a display target medical image. More specifically, the input unit 52 accept the selection of a display target medical image by, for example accepting a selection of at least one of a plurality of thumbnail images displayed on the display unit 53), and 
the processing circuitry is configured to perform control to display a medical image related to information selected from the pieces of information in parallel with the pieces of information (see Koyasu, Fig. 1, paragraph 57, the input unit 52 accept the selection of a display target medical image by, for example accepting a selection of at least one of a plurality of thumbnail images displayed on the display unit 53. The selection target medical images include, for example, a medical image newly captured at this time, a past medical image used for comparative interpretation with the newly captured medical image).  

Regarding claim 3, the combination teaches wherein
the pieces of information each include a thumbnail image indicating a position of an analysis result detected by the analysis processes and analysis information on the position of the analysis result (see Aoyama, Fig. 3, paragraph 126, the thumbnail generation unit 54 draws the dividing lines 113 at the boundary positions between the lung-field regions 123 and the soft region 122, and draws the dividing lines 114 at the boundary positions between the soft region 122 and the bone regions 124. In this manner, the thumbnail is an image in which specified areas are identifiable. The dividing line 112 denotes the boundary position between the region outside the body and the region inside the body), and 
the processing circuitry is configured to perform control to display a medical image corresponding to the position of the analysis result in information selected from the pieces of information to be displayed in parallel with37Docket No. PTMA-20012-US Status: Finalthe pieces of information (see Aoyama, Fig. 21B). 
 
Regarding claim 4, the combination teaches wherein
the processing circuitry is configured to 
extract the output data for each type of the analysis processes (see Koyasu, Fig. 6, paragraph 88, the term "different image processing" as used herein may include not only the image processing which is different in image processing result, but also the image processing which is different in program version or program algorithm even though it extracts the same anatomical feature from the medical image. In this case, the version information or the algorithm information of the image processing program may be included in the auxiliary information of the medical image), and 
perform control to display a plurality of pieces of information corresponding to the pieces of output data for each type of the analysis processes (see Koyasu, Fig. 19).  

Regarding claim 5, the combination teaches wherein
the processing circuitry is configured to 
extract output data related to each disease (see Koyasu, Fig. 1, paragraph 42, the image processing performed on a medical image may include, for example, processing for extracting an anatomical feature of an organ, such as pulmonary apex, liver top, cardiac apex, or the like, from a medical image, processing for extracting a lung segment, a rib, or a spine from the medical image, and the processing for extracting a lesion area, such as an abnormal tissue pattern, a pulmonary nodule), and 
perform control to display the pieces of output data for each disease (see Aoyama, Fig. 1, paragraph 46, the thumbnail generation unit 43 generates a thumbnail, using a reduced image of the medical image data showing a disease condition obtained by the medical image obtaining unit 41 and information on the anatomical areas in the medical image data obtained by the image area obtaining unit 42, and outputs the thumbnail to the display processing unit 45).   

Regarding claim 7, the combination teaches further comprising 
an input interface configured to change the extraction condition (see Aoyama, Fig. 14, paragraph 119, the extracting condition is determined in which a lung-field region corresponding to the lung-field window setting image, a soft region corresponding to the mediastinal window setting image, and a bone region corresponding to the bone window setting image are extracted as specified areas).  

Regarding claim 8, the combination teaches wherein the processing circuitry is configured to 
acquire a plurality of pieces of output data from the plurality of analysis see Koyasu, Fig. 5, paragraph 77, an arrangement may be adopted in which a request instruction to perform a comparative interpretation between the medical image captured at this time and the past medical image is accepted, and the medical image captured at this time and the image processing result thereof, and the past medical image and the image processing result thereof are displayed at the same time).  

Regarding claim 9, the combination teaches wherein the processing circuitry is configured to 
perform control to extract and display a difference between the information based on the medical image data and information based on the past medical image data (see Koyasu, Fig. 5, paragraph 77, an arrangement may be adopted in which a request instruction to perform a comparative interpretation between the medical image captured at this time and the past medical image is accepted, and the medical image captured at this time and the image processing result thereof, and the past medical image and the image processing result thereof are displayed at the same time).
  
Regarding claim 10, the combination teaches further comprising: 
an input interface configured to 
see Aoyama, Fig. 13, paragraph 101, the specified area extracting unit 53  obtains the main image selected by the main image selecting unit 52, from the medical image obtaining unit 41 and performs image processing (described later) on the main image. Furthermore, the specified area extracting unit 53 extracts specified areas in the main image, according to a rule (described later). A specified area is part of the area of a medical image, and is an example of a partial area. The specified area extracting unit 53 outputs specified area information indicating the specified areas to the thumbnail generation unit 54).   

Regarding claim 12, the combination teaches wherein the processing circuitry is configured to 
allow a medical image corresponding to at least one of a type of the medical image data, a part of the medical image data, and a type of the information to be displayed (see Aoyama, Fig. 19).  


Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyasu (PGPUB: 20160093045) in view of Aoyama (PGPUB: 20150363053), and further in view of Asami (PGPUB: 20130174077).


the processing circuitry is configured to 
extract related output data for each estimated disease (see Koyasu, Fig. 1, paragraph 42, the image processing performed on a medical image may include, for example, processing for extracting an anatomical feature of an organ, such as pulmonary apex, liver top, cardiac apex, or the like, from a medical image, processing for extracting a lung segment, a rib, or a spine from the medical image, and the processing for extracting a lesion area, such as an abnormal tissue pattern, a pulmonary nodule), and 
perform control to display the pieces of output data for each disease (see Aoyama, Fig. 1, paragraph 46, the display processing unit 45 displays the thumbnail generated by the thumbnail generation unit 43, on the display unit 36. The display processing unit 45 further displays the medical image data showing a disease condition obtained from the medical image obtaining unit 41, on a main display area (e.g., a main display area 102 in FIG. 3A) of the display unit 36, according to the selected area information obtained by the selected area obtaining unit 44).
The combination does not expressly teach to estimate related diseases based on results of the pieces of output data.
Asami teaches that the image diagnosis medical workstation is capable of performing known image processing such as MIP, MPR, CPR, volume rendering (VR), or the like according to the purpose or target of the diagnosis in combination with a known image analysis, such as bone extraction/elimination, blood vessel extraction, see Fig. 1-3, paragraph 109).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Asami for providing the image diagnosis medical workstation is capable of performing known image processing such as MIP, MPR, CPR, volume rendering (VR), or the like according to the purpose or target of the diagnosis in combination with a known image analysis, such as bone extraction/elimination, blood vessel extraction, organ extraction, detection of abnormal tissue pattern, as to estimate related diseases based on results of the pieces of output data. Therefore, combining the elements from prior arts according to known methods and technique, such as bone extraction/elimination, blood vessel extraction, organ extraction, detection of abnormal tissue pattern, would yield predictable results.

	Regarding claim 11, the combination does not expressly teach wherein the processing circuitry is configured to reflect the information, for which the approval operation has been received, as at least one of a medical report, a work list, a notification to a doctor, and learning data for generating a learned model.
	Asami teaches that the endoscopic examination system 6 also employs a known computer system and includes an endoscopic examination management server with an endoscopic examination database having therein real endoscopic images obtained by various types of endoscopes, endoscopic examination reports which include summaries of endoscopic examination results, and the like related to the examination IDs and patient IDs, and access control to the endoscopic examination database is performed by the server (see Fig. 3, paragraph 110).
.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyasu (PGPUB: 20160093045) in view of Aoyama (PGPUB: 20150363053), and further in view of Gazit (PGPUB: 20160300351).

Regarding claim 13, the combination does not expressly teach wherein the processing circuitry is configured to perform control to display a human body map indicating the39Docket No. PTMA-20012-US Status: Finalinformation corresponding to the pieces of acquired output data.  
	Gazit teaches that if the radiologist draws a line within a liver lesion to measure its longest diameter, it is possible to automatically add to the report that this lesion is a liver lesion. After detecting the body part that each user marking falls in, a map or sketch of the human body is optionally drawn, highlighting the parts in which findings exist, optionally allowing navigation to the relevant findings by clicking on them in this map (see paragraph 237).
	It would have been obvious to one of ordinary skill in the art before the effective 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/XIN JIA/Primary Examiner, Art Unit 2667